DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An auto-balancing transportation device, comprising: a wheel structure defining a longitudinally-disposed central vertical plane, when in an upright position; a first foot platform provided on one lateral side of the wheel structure and a second foot platform provided on the other lateral side of the wheel structure; a fore-aft pitch sensor; a lateral tilt sensor; a motor that drives the wheel structure; a control circuit coupled to the fore-aft pitch sensor, the lateral tilt sensor and the motor, that signals the motor to drive the wheel structure towards auto-balancing the device in response to data from the fore-aft pitch sensor; wherein the control circuit is configured such that auto-balancing is not enabled until the lateral tilt angle from the central vertical plane is less than a given threshold enable angle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, An auto-balancing transportation device, comprising: a wheel structure defining a longitudinally-disposed central vertical plane, when in an upright position; a first foot platform provided on one lateral side of the wheel structure and a 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 19, An auto-balancing transportation device, comprising: a wheel structure defining a longitudinally-disposed central vertical plane, when in an upright position; a first foot platform provided on one lateral side of the wheel structure and a second foot platform provided on the other lateral side of the wheel structure; a fore-aft pitch sensor; a lateral tilt sensor; a motor that drives the wheel structure; a control circuit coupled to the fore-aft pitch sensor, the lateral tilt sensor and the motor, that signals the motor to drive the wheel structure towards auto-balancing the device in response to data from the fore-aft pitch sensor; wherein the control circuit is configured such that fore-aft auto- balancing is not enabled until the lateral tilt angle from the central vertical plane is less than a given threshold enable angle; and wherein the threshold enable angle for enabling auto-balancing is less than 15 degrees.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661